                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SALVADOR AGREDANO,                                  CASE NO. 18-cv-06865-YGR
                                   7                    Plaintiff,
                                                                                             ORDER GRANTING IN PART MOTION FOR
                                   8              vs.                                        LEAVE TO FILE LATE OPPOSITION
                                   9     CAPITAL ONE, NATIONAL ASSOCATION, ET                Re: Dkt. No. 28
                                         AL.,
                                  10
                                                        Defendants.
                                  11

                                  12          Plaintiff Salvador Agredano, proceeding pro se, brings this action against defendants
Northern District of California
 United States District Court




                                  13   Capital One, National Association (“Capital One”) and Real Time Resolutions, Inc. (“Real

                                  14   Time”). On December 5, 2018, Real Time filed a motion to dismiss plaintiff’s complaint pursuant

                                  15   to Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 8.) Plaintiff filed no opposition thereto,

                                  16   which would have been due on December 19, 2018. On December 6, 2018, Capital One filed a

                                  17   motion to dismiss plaintiff’s complaint, also pursuant to Rule 12(b)(6). (Dkt. No. 12.) Plaintiff

                                  18   filed his opposition thereto one day late, on December 21, 2018, (Dkt. No. 22), and Capital One

                                  19   filed its reply in support of its motion on December 27, 2018, (Dkt. No. 24).

                                  20          Plaintiff now seeks leave to file “his oppositions to Real Time and Capital One’s Motion to

                                  21   Dismiss late.” (Dkt. No. 28 at 2.) Given plaintiff’s pro se status and in the interest of justice,1 the

                                  22   Court GRANTS IN PART plaintiff’s motion. Plaintiff may file an opposition, but only to Real

                                  23   Time’s pending motion to dismiss.2 The Court hereby accepts his late-filed opposition to Capital

                                  24

                                  25          1
                                               For these reasons, Real Time’s pending motion to strike plaintiff’s opposition to Capital
                                  26   One’s motion to dismiss as untimely, (Dkt. No. 23), is DENIED.
                                              2
                                  27            Plaintiff’s motion seeks leave to file late oppositions to both pending motions to dismiss.
                                       However, as mentioned above, and as plaintiff acknowledges in his motion, plaintiff already filed
                                  28   an opposition to Capital One’s motion to dismiss.
                                   1   One’s motion. Plaintiff’s opposition to Real Time’s motion must be filed no later than Thursday,

                                   2   January 17, 2019 and must comport with this district’s Civil Local Rule 7-3.3 Any reply thereto

                                   3   must be filed one week thereafter.4

                                   4          This Order terminates Docket Numbers 23 and 28.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: January 9, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                   8                                                        UNITED STATES DISTRICT COURT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26          3
                                                The Civil Local Rules can be accessed at the following link:
                                  27   https://www.cand.uscourts.gov/localrules/civil.
                                              4
                                  28              The Court previously vacated the hearing on the pending motions to dismiss. (See Dkt.
                                       No. 27.)
                                                                                        2
